Exhibit 10.2

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (Settlement Agreement) is made
between Western Energy Company (Western), and the United States Department of
the Interior (Department), through the Minerals Management Service (MMS). The
above parties may be referred to individually as a “Party” or collectively as
“Parties”.

RECITALS

A. Western owns interests in Lease Nos. M18-054712-0, M18-073109-0,
M18-080697-0, and M18-0821860 (Leases) located in the Rosebud Mine in Rosebud
County, Montana.

B. On April 29, 2004, MMS, through its Solid Minerals and Geothermal Compliance
office (S&G CAM) issued an “Order to Pay Additional Royalties” (Order) directing
Western to pay additional royalties of $1,063,211.77 for royalty underpayments
due to an excessive price reduction for coal produced and sold to Puget Sound
Energy, Inc. for the period of January 1, 1996, through December 31, 2001 (Audit
Period). At the time the Order was issued, MMS had a policy paper in place
limiting royalty collections actions to 7 years prior to the date any order was
issued (7-year policy paper). Therefore, the amount of the Order did not seek
additional royalties for the period January 1, 1996, through March 31, 1997, to
adhere to the 7-year policy paper requirements.

C. Western timely appealed the Order, docketed as MMS-04-0028-COAL, on June 1,
2004 (Appeal).

D. On November 17, 2007, the MMS Director rescinded the 7-year policy paper.

E. By decision dated August 26, 2008, the MMS Associate Director for Policy and
Appeals denied Western’s Appeal (Appeal Decision) and added the additional
royalties owed for the period January 1996 through March 31, 1997, that was
excluded under the Order. The revised amount assessed under the Appeal Decision
was $1,132,789.65.

F. On September 30, 2008, MMS received notice that Western had appealed the
Appeal Decision to the Interior Board of Land Appeals. That appeal is still
pending and is docketed as IBLA 2009-28 (IBLA Appeal).

G. Western and the Department desire to reach full and final settlement of the
Order and associated interest for the Audit Period.

AGREEMENT

THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties to this Settlement Agreement hereby
incorporate by reference and agree to the accuracy of the above recitals and
further agree as follows:

 

10



--------------------------------------------------------------------------------



 



Exhibit 10.2

2. Payment: Western will pay MMS $1,344,821.94 within 10 days of Western’s
receipt of a fully executed copy of this Settlement Agreement. If Western does
not pay the $1,344,821.94 to MMS within 10 days of Western’s receipt of a fully
executed copy of this Settlement Agreement, Western will pay late payment
charges on the untimely payment at the rate established at 30 CFR § 218.54
(2008). Interest will start accruing on the 11th day after Western received a
fully executed copy of this Settlement Agreement, until the payment of
$1,344,821.94 is made.

3. Appeal: Western agrees to withdraw its IBLA Appeal, with prejudice, within
10 days of its receipt of a fully executed copy of this Settlement Agreement.

4. No Further Proceedings: Each Party agrees that it will not institute any
legal or other proceedings to litigate, arbitrate, appeal, or attack in any
fashion any demand or issue described herein and covered by this Settlement
Agreement.

5. Reporting Requirements: Western shall have no obligation to submit or revise
a Solid Minerals Production and Royalty Report, Form MMS-4430 with respect to
the payment referenced in Paragraph 1. After MMS receives the payment referenced
in Paragraph 1, MMS will prepare and file a Form MMS-4430 documenting receipt of
that payment.

5. Record Retention: Subject to the record retention requirements at 30 CFR §
212.200, Western is otherwise released from any record maintenance requirements
for the issues described in the Order and settled herein.

6. General Mutual Release from Liability: The Department hereby releases and
forever discharges Western together with all officers, directors, and employees
of Western from any and all audits, claims, actions, suits, judgments,
liabilities, demands, fees, obligations, or interest, whether known or unknown,
associated with the Order. Western hereby releases and forever discharges the
Department from any and all claims, actions, suits, judgments, liabilities,
demands, fees, interest, or obligations, including claims for refund or credit
for royalty or other payments made, whether known or unknown, associated with
the Order.

7. No Admission of Liability: The Parties agree that nothing contained herein,
and no actions taken by any Party hereto with regard to this Settlement
Agreement, shall be construed as an admission by either Party of liability as to
any of the matters settled. No action taken by any Party in effecting this
Settlement Agreement may be used in any future or pending demand, administrative
proceeding, litigation, or similar action involving any of the Parties, as an
admission of liability in any respect.

8. Binding Release: The releases contained herein shall bind and inure to the
benefit of the principals, agents, employees, related or affiliated entities,
representatives, successors, and assigns of the Parties.

 

11



--------------------------------------------------------------------------------



 



Exhibit 10.2

9. Authority: The Parties represent that the person executing this Settlement
Agreement on each Party’s behalf has been duly authorized by all necessary and
appropriate action to enter into this Settlement Agreement.

10. Entire Agreement and Modification: This Settlement Agreement is the entire
agreement among the Parties, and no representation, warranties, other
statements, or promises have been made by any Party to any other Party in
connection with this Settlement Agreement. This Settlement Agreement may be
amended or modified only by written agreement, executed by an authorized
representative of each Party.

11. No Precedent Setting Value: It is specifically understood and agreed that
this Settlement Agreement is executed for the sole purpose of settling the
issues described herein. No Party shall be deemed to have approved, accepted, or
consented to any concept, method, theory, principle, or statutory, regulatory,
or contractual interpretation underlying or purportedly underlying, any of the
matters agreed to herein or raised in connection with the issues settled herein.
This Settlement Agreement shall have no precedent setting value and shall not be
binding on any Party as to any issues, leases, or any time periods, other than
those specifically addressed herein.

12. Fraud, Concealment, or Misrepresentation: Nothing herein shall ever prevent
any Party from asserting and reopening any claim against another Party as to the
royalty computations and payments which are the subject of this Settlement
Agreement for reasons of fraud, malfeasance, concealment, or misrepresentation
of material fact. The Parties agree that this Settlement Agreement specifically
excludes any disputes or claims arising under the False Claims Act, 31 U.S.C. §§
3729-3733. However, it is expressly understood that Western denies any liability
under the False Claims Act.

13. Legal Fees: Nothing in this Settlement Agreement shall be interpreted as
giving any Party a claim for recovery of any legal costs or attorney’s fees.
Each Party agrees that it will bear its own costs and expenses.

14. Construction of Agreement: Nothing in this or any other agreement shall be
construed so as to deprive a Federal official of the authority to revise, amend,
or promulgate regulations. Nor shall anything in this Settlement Agreement be
construed to commit a Federal official to expend funds not appropriated by
Congress. In no event, shall anything in this Settlement Agreement bar any Party
from seeking judicial relief enforcing this Settlement Agreement in any court
having jurisdiction over the Parties to, and the subject matter of this
Settlement Agreement.

15. Counterparts: This Settlement Agreement may be executed in two or more
counterparts; it shall not be necessary that the signatures of all Parties
hereto be contained on any one counterpart and each counterpart shall constitute
one and the same agreement. This Settlement Agreement may be executed by
facsimile signatures, which shall be deemed originals for all purposes.

16. Effective Date: This Settlement Agreement will be effective when executed by
all Parties.

 

12



--------------------------------------------------------------------------------



 



Exhibit 10.2

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the respective dates indicated with the signatures below:

              United States Department of the Interior       Western Energy
Company Minerals Management Service        
 
     
By:
  /s/ Walter D. Cruickshank   By:   /s/ Doug Kathol
 
  Acting Director    
 
  Minerals Management Service   Title:   VP
 
     
 
     
Date:
  7/09/09   Date:   6/24/09

 

13